Filed 5/28/15 National Union Fire Ins. etc. v. Tokio Marine etc. Ins. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


NATIONAL UNION FIRE INSURANCE                                        B252786, B249013, B247258
COMPANY OF PITTSBURGH, PA,
                                                                     (Los Angeles County
         Plaintiff and Appellant,                                    Super. Ct. No. BC359837)

         v.

TOKIO MARINE AND NICHIDO FIRE
INSURANCE COMPANY et al.,

         Defendants and Respondents.


         APPEALS from an amended judgment and orders of the Superior Court of Los
Angeles County, Richard E. Rico, Judge. Reversed.
         McCormick, Barstow, Sheppard, Wayte & Carruth LLP, James P. Wagoner,
Geni K. Krogstad, and Lejf E. Knutson for Plaintiff and Appellant.
         Gordon & Rees LLP, Jeffrey A. Swedo and Stephanie Alexander for Defendants
and Respondents.




                                                             1
        National Union Fire Insurance Company of Pittsburg, Pa (National Union) appeals
the attorney fees awarded to Tokio Marine and Nichido Fire Insurance Company (Tokio
Marine) following the entry of judgment in favor of Tokio Marine in the captioned
superior court case. This court reversed that judgment on February 4, 2015, as modified
on March 5, 2015. Consequently, we reverse the trial court’s order awarding attorney
fees.


                                     DISPOSITION
        The amended judgment and attorney fee award are reversed. Because these
consolidated appeals were not decided on their merits, the parties are to bear their own
costs on appeal. (See Cal. Rules of Court, rule 8.278.)


                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            GOODMAN, J.



We concur:



        TURNER, P.J.



        KRIEGLER, J.





      Retired judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                             2